Citation Nr: 0706413	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  02-04 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for numbness of the 
hands, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for chest 
condition/tightness in the chest, to include as due to an 
undiagnosed illness.

3.  Entitlement to service connection for a sleep disorder, 
to include as due to an undiagnosed illness.

4.  Entitlement to service connection for rash/skin problems, 
to include as due to an undiagnosed illness.

5.  Entitlement to service connection for numbness in the 
legs, to include as due to an undiagnosed illness.

6.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.

7.  Entitlement to an increased evaluation for a lumbosacral 
spine disorder, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from December 1990 to June 
1991 in the Southwest Asia theater of operations.  He also 
had just under 6 months of active service in the early 1970's 
and numerous years of service in the Marine Corps Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2001 and January 2004 rating 
determinations of the Providence, Rhode Island, Department of 
Veterans Affairs (VA) Regional Office (RO).  The June 2001 
decision denied increased ratings for hypertension and a low 
back disability.  The January 2004 decision denied 
entitlement to service connection for numbness of the upper 
and lower extremities, a chest condition, sleep disorder, and 
skin problems.

The veteran appeared at a March 2006 hearing before a hearing 
officer at the RO and at a November 2006 hearing before the 
undersigned.  

The issues of entitlement to service connection for numbness 
of the hands and lower extremities, chest condition, numbness 
and increased ratings for the lumbosacral spine disorder and 
hypertension are remanded to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


FINDINGS OF FACT

1.  The veteran's current sleep disorder has been diagnosed 
as sleep apnea and there is no competent evidence relating 
that disorder to service.

3.  Objective signs of a skin rash/disorder have not 
currently been shown.


CONCLUSIONS OF LAW

1.  A sleep disorder was not incurred in or aggravated by 
service.  38 .U.S.C.A. §§ 1110, 1117, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2006).

2.  A skin rash/disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 1137; 38 C.F.R. 
§§ 3.303, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

June 2002 and February 2003 VCAA letters informed the veteran 
of the information and evidence necessary to substantiate the 
service connection claims.  The VCAA letters also told the 
veteran what types of evidence VA would undertake to obtain 
and what evidence the veteran was responsible for obtaining.

The letters told him that he should tell VA about any 
evidence he wanted it to obtain, and that he could assist his 
claims by submitting the necessary evidence itself.  These 
notices served to advise him of the need to submit any 
pertinent medical or service medical records in his 
possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006).  Here the VCAA notice as specified in Pelegrini, was 
provided prior to the initial denial.  

The veteran was not provided with notice regarding a 
disability rating or effective date for the disability until 
March 2006.  The veteran is not prejudiced by the delayed 
notice on these elements.  As the Board concludes below that 
the preponderance of the evidence is against the claims being 
decided, any question as to the appropriate disability 
ratings or effective dates to be assigned is rendered moot.  

Further, there has been compliance with the duty to assist 
requirements of the VCAA.  All identified and pertinent 
service medical, VA, and private treatment records have been 
obtained.  No other relevant records have been identified.  
The veteran has also been afforded several VA examinations.  
Under these circumstances, no further action is necessary to 
assist the claimant with the claim.

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  

Service connection usually requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service. 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For veterans with service in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.  Under this law and regulation, service connection may 
be warranted for a Persian Gulf veteran who exhibits 
objective indications of "a qualifying chronic disability" 
that became manifest during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than not later than December 31, 2011.  See 70 Fed. 
Reg. 75669, 75672 (Dec. 18, 2006) (to be codified at 38 
C.F.R. § 3.317(a)(1)).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, 
lay persons are competent to report objective signs of 
illness.  Id.

Medically unexplained chronic multi symptom illnesses are 
defined by a cluster of signs or symptoms, and are currently 
limited to chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome, as the Secretary has not determined 
that any other conditions meet the criteria for a medically 
unexplained chronic multi symptom illness.

Chronic multisymptom illnesses of partially understood 
etiology and pathophysiology will not be considered medically 
unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness include, but are not 
limited to, the following:  (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is nevertheless warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Sleep Disorder

The veteran's service medical records do not reveal any 
complaints or findings of a sleep disorder while he was in 
service.  

On a July 2003 VA Gulf War examination, the veteran was 
diagnosed as having sleep apnea.  The examiner opined that 
the veteran did not have any disease consistent with an 
undiagnosed illness.  

At a June 2005 VA examination, the examiner diagnosed the 
veteran as having sleep apnea.  He noted that his current 
fatigue was most likely due to sleep apnea.  The examiner 
stated that there was no evidence of disease consistent with 
undiagnosed illness.  

At his March 2006 hearing, the veteran reported that he first 
noted a sleep disorder two or three years after service.  

The relevant medical evidence demonstrates that the veteran's 
sleep disorder has been attributed to a diagnosed illness-
sleep apnea.  Sleep apnea is not among the recognized 
medically unexplained multi-system illnesses.  Accordingly, 
the veteran does not have a qualifying chronic disability for 
purposes of 38 U.S.C.A. § 1117 or 38 C.F.R. § 3.317.

As to the veteran's beliefs that his current sleep disorder 
is related to his period of service in the Gulf War, he is a 
lays person, and is therefore not qualified to render an 
opinion as to medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 482 (1992); Moray v. Brown, 5 Vet. App. 211 
(1993).  He has not reported a continuity of symptomatology, 
and there is no competent medical evidence relating the 
current sleep apnea to active service.  

As the competent evidence shows that the veteran has a 
diagnosed illness, has not reported a continuity of 
symptomatology, and no competent opinion links that 
disability to service, the preponderance of the evidence is 
against the claim and it is denied.  38 U.S.C.A. § 5107(b) 
(West 2002).

Skin Rash

A review of the veteran's service medical records reveals 
that there were no complaints or findings of a skin rash.  

At the time of a July 1991 VA examination, the veteran was 
noted to only have a strong suntan.  

At the time of a November 2002 VA examination, the veteran's 
skin was found to be warm, dry, and intact.  He was noted to 
have a ruddy complexion.  

At the time of his July 2003 VA Gulf War examination, the 
veteran's skin was warm, dry, and intact.  He did have facial 
erythema (redness) but no suspicious lesions.  Moreover, at 
the time of a June 2005 VA examination, the veteran's skin 
was found to be warm, dry, and intact.  There were no rashes 
or suspicious lesions.  

At the time of his March 2006 hearing, the veteran testified 
that he had had a rash on his skin off and on during service.  
He said that he had had a rash under his arms that he treated 
with tea bags.  The veteran indicated that he had received no 
treatment for a skin condition.

While the veteran is competent to report objective 
manifestations of a rash or skin problems, his reports must 
be weighed against the findings on numerous VA examinations 
and outpatient treatment records.  The treatment records note 
numerous complaints and findings, but make no mention of an 
abnormality of the skin.  The VA examinations unanimously 
found no objective manifestations of a rash or skin problems.  

The overwhelming medical evidence outweighs the veteran's 
reports, and the Board concludes that the evidence is against 
a finding that there are objective manifestations of a rash 
or skin problems.  The claimed disability is not among the 
medically unexplained multi-system illnesses recognized by 
VA.  Accordingly, service connection is not warranted under 
the provisions of 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
the VA's and the United States Court of Appeals for Veterans 
Claims interpretation of section 1110 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed).  

As noted, there is no medical evidence of a current skin 
problem or rash.  Indeed, there is affirmative medical 
evidence that the veteran does not have such a condition.

The veteran is competent to report current symptoms, but his 
reports are outweighed by the overwhelming weight of the 
medical evidence.  Accordingly, the preponderance of the 
evidence is against the claim and it is denied.  38 U.S.C.A. 
§ 5107(b).



ORDER

Service connection for a sleep disorder is denied.  

Service connection for rash/skin problems is denied.


REMAND

The VCAA imposes a duty on VA to seek all pertinent records 
identified by a claimant.  38 U.S.C.A. § 5103A(b).

At his November 2006 hearing the veteran reported that he 
received private treatment for his back through a "back 
doctor."  On the most recent VA examination for the back 
disability in November 2004, it was also reported that the 
veteran received treatment for his back disability through 
the "private community."  The claims folder contains only 
one record of private treatment dated in September 2004.

The veteran also testified at the November 2006 hearing that 
he received treatment from "Dr. Marley" for discomfort in 
the chest, and that "Dr. Marley" had referred him to a 
private neurologist "to try to figure out what's going on" 
with his hands and arms.  The claims folder contains no 
records from "Dr. Marley" or the private neurologist.

The veteran further testified that he was receiving treatment 
from "Dr. Lowrey" for hypertension.  There are no records 
of treatment from "Dr. Lowrey" in the claims folder.

With regard to the veteran's claim of service connection for 
numbness of the legs, the Board notes that the veteran has 
been diagnosed as having lumbosacral neuritis.  The Board 
further observes that at the time of a May 2003 VA 
examination, the veteran was diagnosed as having meralgia 
paresthetica.  On the November 2004 VA examination, the 
examiner did not have the claims folder available for review, 
and the examiner did not express an opinion as to the 
etiology of the reported neurologic findings

A VA examination is needed to determine the etiology of any 
current neurologic abnormality of the lower extremities.  If 
the examiner finds that the veteran's lower extremity 
numbness is related to his service-connected low back 
disorder, he should be requested to indicate whether this is 
a separate disability apart from the service-connected lumbar 
spine disorder or is a symptom of the service-connected 
lumbar spine disorder.

With regard to the veteran's service-connected lumbar spine 
disorder, under new rating criteria, the veteran may be 
assigned a separate neurological evaluation as it relates to 
his service-connected lumbar spine disability.  As noted 
above, the veteran has been diagnosed as having lumbosacral 
neuritis and meralgia paresthetica of the right thigh.  A VA 
orthopedic and neurological examination is needed to 
determine the severity of his service-connected lumbosacral 
spine disorder.  

The United States Court of Appeals for Veterans Claims has 
found VCAA notice to be inadequate when the notice letter did 
not mention the specific disability under consideration.  
Overton v. Nicholson, 20 Vet. App. 427, 443 (2006).  In this 
case VCAA notice was provided with regard to the increased 
rating claims in the March 2006 letter.  The letter, however, 
did not mention the specific disabilities for which it was 
issued.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with a VCAA 
notice letter regarding his claims for 
increased ratings for hypertension and a 
low back disability.

2.  Take the necessary steps to obtain 
the private treatment records referred to 
above.  The veteran is advised that his 
cooperation, may be necessary to obtain 
this evidence.

3.  The veteran should be scheduled for 
VA orthopedic and neurological 
examinations to determine the nature and 
etiology of any lower extremity numbness 
and the severity of his service-connected 
lumbosacral spine disorder.  All 
indicated tests and studies are to be 
performed, including ranges of motion in 
degrees, neurological testing, and x-
rays, and all findings are to be reported 
in detail.  The claims folder must be 
made available to the examiner(s) for 
review.  

The examiner is requested to render an 
opinion as to the nature and etiology of 
any neurologic disability of the lower 
extremities.  The examiner should render 
an opinion as to the etiology of any such 
disability and whether it is as likely as 
not (50 percent probability or more) 
proximately due to or aggravated by the 
service connected back disability.  

With regard to the veteran's service-
connected lumbosacral spine disorder, the 
examiner should identify any nerves 
impaired by the back disability and note 
whether the impairment is manifested by 
complete paralysis, or mild, moderate, or 
severe incomplete paralysis, neuralgia or 
neuritis.  

The orthopedic examiner should report the 
ranges of motion of the thoracolumbar 
spine in degrees, and whether there is 
any additional limitation of motion due 
to weakened movement, excess 
fatigability, incoordination, pain, or 
flare-ups.  Such inquiry should not be 
limited to muscles or nerves. These 
determinations should, if feasible, be 
expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination, pain, or 
flair-ups.

4.  After completion of the above, 
readjudicate the claims, if any of the 
claims is not fully granted, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


